ACCEPTED
                                                                  13-14-00716-cv
          FILED                                  THIRTEENTH COURT OF APPEALS
                                                        CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS
                                                            6/17/2015 5:48:30 PM
  CORPUS CHRISTI - EDINBURG                               CECILE FOY GSANGER
                                                                          CLERK
        6/17/15
CECILE FOY GSANGER, CLERK
BY DTello
                                          FILED IN
                                  13th COURT OF APPEALS
                               CORPUS CHRISTI/EDINBURG, TEXAS
                                   6/17/2015 5:48:30 PM
                                    CECILE FOY GSANGER
                                           Clerk
                       CERTIFICATE OF COMPLIANCE

Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that the foregoing document complies with the
word count limitations set out in TEX. R. APP. P. 9.4(i). It contains 3,436 words, excluding any
parts exempted by TEX. R. APP. P. 9.4(i)(1). In making this Certificate of Compliance, I am
relying on the word count provided by the software used to prepare the document. This is a
computer-generated document created in Microsoft Word.




                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Appellant's Opening Brief was
sent by

Court's Efiling

On this the 4th day of June, 2015 to:

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP

Hon. Edward James Nicholas

4828 Loop Central Drive, Suite 600

Houston, Texas 77081
   APPENDIX 1
   ORIGINAL PETITION

FINAL SUMMARY JUDGEMENT

    CASE 2013-DCL-3455-D

 CAMERON COUNTY 103RD COURT

      HON.JANETH LEAL
                            SUIT NO.    912-CrL, '?Jl_Jt:=j f1' 0
CAMERON COUNTY, CITY OF                            §                     IN THE DISTRICT COURT
BROWNSVILLE AND BROWNSVILLE
INDEPENDENT SCHOOL DISTRICT
                                                   §
vs.                                                §                           JUDICIAL DISTRICT
                                                   §
VICTOR QUIJANO, DOING BUSINESS AS                  §
TARGET PEST CONTROL

                                      ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:                                           MAY 0 7 2013
                                                  I.
       PLAINTIFF{S)

        This suit is brought for the recovery of delinquent ad valorem taxes under TEX. TAX CODE §
33.41 by the following named Plaintiff(s), whether one or more, each of which is a taxing unit and is
legally constituted and authorized to impose and collect taxes on property:

CAMERON COUNTY, CITY OF BROWNSVILLE AND BROWNSVILLE INDEPENDENT
SCHOOL DISTRICT

        The Plaintiff(s) intends discovery to be conducted under Leve12 of Rule 190, Texas Rules of
Civil Procedure.

       DEFENDANT{S)

        The following are named as Defendant(s) in this suit, and they may be served with notice of
these claims by service of citation at the address and in the manner shown as follows:

Victor Quijano, Doing Business As, Target Pest Control, 35 Cuba St, Brownsville, TX 78526-
1832

if living, and if any or all of the above named Defendant(s) be deceased, the unknown heirs of each or
all of the said above named deceased persons; and the unknown owner or owners of the following
described property; and the executors, administrators, guardians, legal representatives, devisees of the
above named persons; and any and all other persons, including adverse claimants, owning or having
any legal or equitable interest in or lien upon the below described property located in the county in
which this suit is brought.

        The following taxing unit(s), whether one or more, is joined as a party herein as required by
TEX. TAX CoDE§ 33.44(a) because it may have a claim and lien for delinquent taxes against all or part
of the same property described below: NONE. The foregoing named taxing unit(s), if any, is invited to
add its claim by intervening herein.




                                                                                AV/Suit Key No. 2!851515
                                                     II.

        Claims for all taxes becoming delinquent on said property at any time subsequent to the filing
of this suit, up to the day of judgment, including all penalties, interest, attorney's fees, and costs on
same, are incorporated in this suit, and Plaintiff(s) is entitled to recover the same, upon proper proof,
without further citation or notice. Plaintiff(s) is further entitled to recover each penalty that is incurred
and all interest that accrues on all delinquent taxes imposed on the property from the date of judgment
to the date of sale.

                                                     III.

        As to each separately described property shown below, there are delinquent taxes, penalties,
interest, and costs justly due, owing and unpaid to Plaintiff(s) for the tax years and in the amounts as
follows, if paid in May 2013:

        PROPERTY AND AMOUNTS OWED

ACCT. NO. 0001000211265002; INV,FURN,FIXT,VEH AT 35 CUBA ST,BROWNSVILLE,TX

CAMERON COUNTY

                   Tax Year(s)               Tax Amount       Penalties and Interest       Total Due
                         2005                     $43.33                     $60.67          $104.00
                         2006                     $34.62                     $40.22           $74.84
                         2007                     $48.12                     $49.29           $97.41
                         2008                     $34.97                     $30.99           $65.96
                         2009                     $53.83                      $40.26          $94.09
                         2010                     $53.95                     $32.91           $86.86
                         2011                     $55.64                      $26.25          $81.89

TOTALS:                                            $324.46                    $280.59         $605.05

CITY OF BROWNSVILLE

                   Tax Year(s)               Tax Amount        Penalties and Interest       Total Due
                         2005                     $38.86                      $50.52           $89.38
                         2006                     $37.16                      $43.18           $80.34
                         2007                     $37.18                      $38.08           $75.26
                         2008                     $37.18                      $32.95           $70.13
                         2009                     $40.98                      $30.65           $71.63
                         2010                     $41.20                       $25.13          $66.33
                         2011                     $43.89                       $20.72          $64.61

TOTALS:                                            $276.45                     $241.23         $517.68

BROWNSVILLE INDEPENDENT SCHOOL DISTRICT

                    Tax Year(s)               Tax Amount       Penalties and Interest       Total Due
                          2005                     $93.39                    $121.41          $214.80
                          2006                     $80.32                     $93.33          $173.65
                          2007                     $62.42                      $61.17         $123.59
                                                                                     AVISuitKeyNo. 21851516
                          2008                     $62.42                     $52.75          $115.17
                          2009                     $68.43                     $48.58          $117.01
                          2010                     $68.43                     $39.35          $107.78
                          2011                     $68.43                     $32.30          $100.73

TOTALS:                                          $503.84                     $448.89          $952.73

TOTAL DUE                                                                                   $2,075.46

        The total aggregate amount of taxes, penalties, interest, and attorney's fees (if any) for which
Plaintiff(s) sues is $2,075.46, subject to additional taxes, penalties, interest, and attorney's fees that
accrue subsequent to the filing of this petition.

                                                    IV.

        All of the taxes were authorized by law and legally imposed in the county in which this suit is
brought. The taxes were imposed in the amount(s) stated above on each separately described property
for each year specified and on each person named, if known, who owned the property on January 1 of
the year for which the tax was imposed. Plaintiff(s) now has and asserts a lien on each tract of real
property and each item of personal property described herein to secure the payment of all taxes,
penalties, interest and costs due. Pursuant to Rule 54 of the Texas Rules of Civil Procedure,
Plaintiff(s) affirmatively avers that all things required by law to be done have been done properly by
the appropriate officials and all conditions precedent have been met.

                                                    v.
         All of the property described above was, at the time the taxes were assessed, located within the
territorial boundaries of each taxing unit in whose behalf this suit is brought. All Defendants named in
this suit either owned the property that is the subject of this suit on January 1 of the year in which taxes
were imposed on said property, or owned or claimed an interest in or lien upon said property at the
time of the filing of this suit. The value of any personal property that may be described above, and
against which the tax lien is sought to be enforced, is in excess of FIVE HUNDRED AND N0/1 00
DOLLARS ($500.00).

                                                    VI.

       The Law Firm represented by the attorney whose name is signed hereto is legally authorized
and empowered to institute and prosecute this action on behalf of Plaintiff(s). Plaintiff(s) should
recover attorney's fees as provided by law for the prosecution of this case, and such attorney's fees
should be taxed as costs.

                                                    VII.

        Plaintiff(s) may have incurred certain expenses in the form of abstractor's costs in procuring
data and information as to the name, identity and location of necessary parties, and in procuring
necessary legal descriptions of the property that is the subject of this suit. Said expenses, if incurred,
are reasonable and are in the following amount: TO BE DETERMINED. The abstractor's costs, if
any be shown, should be taxed as costs herein.



                                                                                    AV/SuitKeyNo. 2185151   7
                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff(s) requests that citation be issued and
served upon each Defendant named herein, commanding them to appear and answer herein in the time
and manner required by law. Plaintiff(s) further prays, upon final hearing in this cause, for foreclosure
of its liens against the above-described property securing the total amount of all delinquent taxes,
penalties and interest, including taxes, penalties and interest becoming delinquent during the pendency
of this suit, costs of court, attorney's fees, abstract fees, and expenses of foreclosure sale. Plaintiff(s)
further prays for personal judgment against Defendant(s) who owned the property on January 1 of the
year for which the taxes were imposed for all taxes, penalties, interest, and costs that are due or will
become due on the property, together with attorney's fees and abstractor's fees. Plaintiff(s) further
prays for: (1) the appropriate order of sale requiring the foreclosed property to be sold, free and clear of
any right, title or interest owned or held by any of the named .Defendants, at public auction in the
manner prescribed by law, and (2) writs of execution, directing the sheriffs and constables for the State
of Texas, to search out, seize, and sell sufficient property of the Defendant(s) against whom personal
judgment may be awarded to satisfy the lawful judgment sought herein. Finally, Plaintiff(s) prays for
such other and further relief, at law or in equity, to which it may show itself justly entitled.

                                                       Respectfully submitted,
                                                       LINEBARGER GOGGAN
                                                       BLAIR & SAMPSON, LLP
                                                       1805 RUBEN TORRES BLVD.
                                                       SUITEB-28
                                                       BROWNSVILLE, TX 78521
                                                       (956) 546-1216
                                                       (956) 546-1624 - FAX



                                                       John D. Guevara
                                                       State Bar No. 24031408
                                                       Rogelio Ortiz, Jr
                                                       State Bar No. 24053405
                                                       Monica Solis
                                                       State Bar No. 24058260
                                                       Attorney for Plaintiffs




                                                                                    AV/SuitKeyNo. 21851518
                                                                           CIVIL CASE INFORMATION SHEET

                    CAUSE NUMBER (FOR CLERK USE ONLY): ------~-----COURT (FOR CLERK USE ONLY): _ _ _ JUDICIAL
                                                              DISTRICT

                   STYLED CAMERON COUNTY. CITY                 OF BROWNSVILLE AND BROWNSVILLE INDEPENDENT SCHOOL DISTRICT
                                                   VS. VIC[OR QUIJANO. DOING BUSINESS AS TARGET PEST CONTROL
                                      (e.g., John Smith v. All American 11lSUl1111Ce Co; In re Mary Ann Jones; In the Matter ofthe Estate of George Jackson)

            A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate,
            or mental health case or when a post-judgment motion for modification or enforcement is filed in a fumily law case. The information should be the best
            available at the time of filing. This sheet, approved by the Texas Judicial Council, is intended to collect information that will be used for statistical
            purposes only. lt neither replaces nor supplements the filings or service of pleading or other documents as required by law or rule. The sheet does not
            constitute a discovery l'(l(luest, resPOnse, or SUI>lllementation, and it is not admissible at trial.
1; .Contact iki!omu!tioitior pe~it c.0m1Jletrua•·casitl)fori'ilatiou shett:•                      Names of'llariles In ease:.·                             J:'enoo Ot entity tompletiD2 stu:et is:
Name:                                              Email:                                         Plaintift{s)/Petitioner{s):                               Attorney for Plaintift7Petitioner
John D. Guevara                                    jobn.guevara@lgbs.com                                                                                    Pro Se Plaintift7Petitioner
                                                                                                  Cameron Coonty                                            Title IV-D Agency
Address: 1805 Ruben Torres Blvd                    Telephone: (956) 546-1216                                                                                Other:
                                                                                                  Defendant(s)/Respondent(s):
Ste B-28                                           (956) 546-1624- Fax
                                                                                                  Victor Quijano Doing Business As,                      Additional Parties in Child Support Case:
City/State/Zip: Brownsville, TX
                                                   State Bar No. 24031408                         Target Pest Control
78521                                                                                                                                                    Custodial Parent
                                                                                                  Additio111l Plaintiff(s)/l'etilioner(s) and




~J~
                                                                                                  Defendalll(s)!Respondent(s) on page 2                  Non-Custodial Parent:
                                                                                                                                                         Presumed Father:




2, Indicate ease type. or ldentilythe m()Bt imll0rta.nti$$Ue In the ease (ulect onlY 1):
                                               Civil...                                                                                                        Family Law
                                                             :     :····
                                                                                                                                                                         Poat•judgnteatAetlons
          ContraCt                      ... '      •' IJ1Jurr or-Daliiji~e   .                 .. Reail'roptJ'tY                      · Mama2e Rdatiooshlp               · (Jiini•Title IV~D) ·
Debt/Contract                                                                          ~inent Domain/                                       nulment                      [Enforcement
   ~~~TPA
   ' ·' bt/Contract
                                        l"""'lt/8"""
                                                 Construction
                                                 Defamation
                                                                                          Condemnation

                                                                                       ~riloo
                                                                                                                                         Declare Marriage Void
                                                                                                                                       Divorce
                                                                                                                                                                    -
                                                                                                                                                                         !Modification-Custody
                                                                                                                                                                         !Modification-Other

                                          M~~
   • l· .   raud/Misrepresentation                                                       Quiet Title                                     Eith Children                          TltlelV~D
    :·       her Debt/Contract:              · Accounting                                      espass to Try Title                            oChildren                  Enforcement/Modification
                                               Legal                                           her Property:                                                             Paternity
Foreclosure                                    Medical                                                                                                                   !Reciprocals (UIFSA)
   ~me Equity-Expedited                             cr Professional                                                                                                      !support Order
          her Foreclosure                      Liability:                                · Related to Crinilnat
 ~Franchise                               ~Motor Vehicle Accident                                Matters                                    Other FamUy .Law            .:Piireitt;.{:blld Relationship




                                                                                                                                       r--
 l'illnsurance                               Premises                                     Expunction                                    III!Enforce Foreign             ~~~~doption/Adoption With
  '· Landlordffenant                      Product Liability                                udgment Nisi                                     Judgment                      Termination
      Non-Competition                       ~bestos/Silica                                Non-Disclosure                                                                 • !Child Protection
 •; Partnership                             · Other Product Liability                     Seizure!Forfeiture                               ameChange                       iehild Support
 Jijj Other Contract:                           List Product:                             Writ of Habeas Corpus-                           rotective Order                 [custody or Visitation




                                                                                        _
                                          i!Other Injury or Damage:                       Pre-indictment                                  Removal of Disabilities           Gestational Parenting
                                                                                       1l0ther:                                           of Minority                      Crandparent Access
                                                                                                                                        I)Other:                            Paternity/Parentage
              Employment                                                   · ·:Otiter Civil                                                                                !Termination of Parental
                                            ~inistrative Appeal                                        rn...,""


                                                                                       1
 !i'; Piscrimination                                                                                                                                                        Rights
 ! " Retaliation                                 titrust/Unfair                                erpetuate Testimony                                                      ~~other Parent-Child:
  ';·Termination                              Competition                                       curities!Stock
   ' !Workers' Compensation                   Code Violations                                  ortious Interference
 Iii!: ~her Employment:                       'Foreign Judgment                               Other:
                                               ntellectual Property
                      Tu                                                                                     Probate & Mental Health

~u-•
                                                Probate/WI/IsllnJestate Administration                                              puardianship-Adult
 ax Delinquency                                   ~ependent Administration                                                          Guardianship-Minor
            therTax                                   ndependent Administration                                                     ;Mental Health
                                                       ther Estate Proceedings                                                       Other:
3. Indicate procedure or remedy, ifapplicable_(ma.v.selectnwrethtm.tl:
  ' Appeal from Municipal or Justice Court               !Declaratory Judgment                                                                     'Prejudgment Remedy
   •! Arbitration-related                                !Garnishment                                                                               Protective Order
      Attachment                                         ~nterpleader                                                                              !Receiver
      fBill ?fR:view                                     ll"icense                                                                                  Sequestration
                                                         ~andamus                                                                                  [remporary Restraining Order/Injunction
              Action                                     tl'ost-judgment                                                                           trumover


                                                                                                                                                           AV/SuitKeyNo. 2185159
Additional Plaintiffs:

City Of Brownsville

Brownsville Independent School District

Additional Defendants:


Rendition Penalty




                                          AV/SuitKeyNo.   2185110
                                    SUIT NO. 2013-DCL-3455-D

CAMERON COUNTY, CITY OF                             §                   IN THE DISTRICT COURT
BROWNSVILLE AND BROWNSVILLE
INDEPENDENT SCHOOL DISTRICT
                                                    §
vs.                                                 §                  103RD JUDICIAL DISTRICT
                                                    §
VICTOR QUIJANO , DOING BUSINESS AS                  §
TARGET PEST CONTROL                                                  CAMERON COUNTY, TEXAS

                                           JUDGMENT

        BE IT REMEMBERED that on the 18th day of November, 2014, came on to be heard in
regular order the above numbered and entitled cause wherein CAMERON COUNTY, CITY OF
BROWNSVILLE AND BROWNSVILLE INDEPENDENT SCHOOL DISTRICT are the
Plaintiffs;

       and wherein the Defendant is Victor Quijano Doing Business As, Target Pest Control who
was duly served with process as required by law, appeared and was duly notified of this setting;

        This cause came on for trial and Plaintiffs having moved the Court to dismiss from this suit any
parties not named above, it was so ordered; and a jury being waived, the parties submitted all matters
of controversy, both of fact and of law, to the Court without the intervention of a jury, and the Court,
having heard the pleadings, the evidence, and the argument of counsel, is of the opinion and finds as
follows:

       The above named Defendant(s) was the owner(s) on January 1 of each of the tax years shown
to be delinquent on the property described below. There are taxes, penalties, interest, and costs due,
owing, and unpaid to Plaintiffs upon the property in the amount set out below.

       IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that there is due, owing, and
unpaid to Plaintiffs the following amounts of delinquent taxes, accrued penalties, interest, attorney fees
and costs for all delinquent years upon the following described property as set out below, together with
additional penalties and interest at the rates prescribed by Subchapters A and C of Chapter 33, Property
Tax Code, which accrue hereafter on all of said taxes from date of judgment until paid.

PROPERTY AND AMOUNTS OWED

ACCT. NO. 0001000211265002; INV,FURN,FIXT,VEH AT 35 CUBA ST,BROWNSVILLE,TX

CAMERON COUNTY
Year(s) Due: 2005-2009                                              $481.14

CITY OF BROWNSVILLE
Year(s) Due: 2005-2009                                              $426.34




 Suit No. 2013-DCL-3455-D                               Page 1                            Suit Key Noi   'g151
,/.'




       BROWNSVILLE INDEPENDENT SCHOOL DISTRICT
       Year(s) Due: 2005-2009                                                $819.31

       TOTAL DUE:                                                        $1,726.79

                All of the property described above was, at the time that taxes were assessed, located within the
       territorial boundaries of the Plaintiffs, and the taxes were imposed in Cameron County, Texas.

               IT IS FURTHER ORDERED, ADruDGED AND DECREED that Plaintiffs recover(s) of and
       from Defendant(s) personal judgment for the heretofore set out taxes, accrued penalties, interest,
       attorney fees, costs, and all costs of suit, together with additional penalties and interest at the rates
       prescribed by Subchapters A and C of Chapter 33, Property Tax Code, which accrue hereafter on all of
       said taxes from date of judgment until paid, for which let execution issue.

               All relief prayed for in any of the pleadings in this cause which is not specifically granted by
       this judgment is hereby denied. This judgment finally disposes of all parties and all claims and is
       appealable.

                SIGNED on          the~ day of j1}Q~J                    ,   20d.

       Approved:

                                                                         FIL[J   ~'CLOCKill
                                                                         AURORA DE LA GARZA, CLERK

       John D. Guevara
       State BarNo. 24031408                                                     DEC 0 I 2014
       john.guevara@lgbs.com
       Rogelio Ortiz, Jr
       State Bar No. 24053405
       rogelio.ortiz@lgbs.com
       Monica Solis
       State Bar No. 24058260
       monica.solis@lgbs.com
       Attorney for: Plaintiffs




        Suit No. 2013-DCL-3455-D                             Page2                               SuitKeyN~CJSJ
              APPENDIX 2
                 TEXAS TAX CODE CHAPTER

§ 11.145, § 11.254, § 23.121, 23.1241, 23.124, 23.127, § 23.24, § 22.01
       Sec. 11.145. INCOME-PRODUCING TANGIBLE PERSONAL PROPERTY
HAVING VALUE OF LESS THAN $500. (a) A person is entitled to an exemption
from taxation of the tangible personal property the person owns that is held or
used for the production of income if that property has a taxable value of less
than $500.
       (b) The exemption provided by Subsection (a) applies to each separate
taxing unit in which a person holds or uses tangible personal property for the
production of income, and, for the purposes of Subsection (a), all property in
each taxing unit is aggregated to determine taxable value.

        Sec. 11.254. MOTOR VEHICLE USED FOR PRODUCTION OF INCOME AND
FOR PERSONAL ACTIVITIES. (a) Except as provided by Subsection (c), an
individual is entitled to an exemption from taxation of one motor vehicle owned
by the individual that is used in the course of the individual's occupation or
profession and is also used for personal activities of the owner that do not
involve the production of income.
        (b) In this section, "motor vehicle" means a passenger car or light truck
as those terms are defined by Section 502.001, Transportation Code.

        INVENTORY. (a) Except as provided by Sections 23.121, 23.1241, 23.124,
and 23.127, the market value of an inventory is the price for which it would sell
as a unit to a purchaser who would continue the business. An inventory shall
include residential real property which has never been occupied as a residence
and is held for sale in the ordinary course of a trade or business, provided that
the residential real property remains unoccupied, is not leased or rented, and
produces no income.
        (b) The chief appraiser shall establish procedures for the equitable and
uniform appraisal of inventory for taxation. In conjunction with the
establishment of the procedures, the chief appraiser shall:
               (1) establish, publish, and adhere to one procedure for the
determination of the quantity of property held in inventory without regard to
the kind, nature, or character of the property comprising the inventory; and
               (2) apply the same enforcement, verification, and audit
procedures, techniques, and criteria to the discovery, physical examination, or
quantification of all inventories without regard to the kind, nature, or character
of the property comprising the inventory.
        (c) In appraising an inventory, the chief appraiser shall use the
information obtained pursuant to Subsection (b) of this section and shall apply
generally accepted appraisal techniques in computing the market value as
defined in Subsection (a) of this section.
        Acts 1979, 66th Leg., p. 2253, ch. 841, Sec. 1, eff. Jan. 1, 1982. Amended
by Acts 1981, 67th Leg., 1st C.S., p. 137, ch. 13, Sec. 58, eff. Jan. 1, 1982; Acts
1987, 70th Leg., ch. 590, Sec. 1, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 796,
Sec. 16, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 672, Sec. 1, 2, eff. Jan. 1,
1994; Acts 1995, 74th Leg., ch. 836, Sec. 1, 2, eff. Jan. 1, 1996; Acts 1995, 74th
Leg., ch. 945, Sec. 1, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec.
31.01{73), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1112, Sec. 1, eff. Jan. 1,
1998; Acts 1997, 75th Leg., ch. 1184, Sec. 1, eff. Jan. 1, 1998.

        Sec. 23.24. FURNITURE, FIXTURES, AND EQUIPMENT. (a) If real
property is appraised by a method that takes into account the value of
furniture, fixtures, and equipment in or on the real property, the furniture,
fixtures, and equipment shall not be subject to additional appraisal or taxation
as personal property.
        (b) In determining the market value of the real property appraised on
the basis of rental income, the chief appraiser may not separately appraise or
take into account any personal property valued as a portion of the income of
the real property, and the market value of the real property must include the
combined value of the real property and the personal property.

Added by Acts 1999, 76th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1999.
Amended by:
      Acts 2009, 81st Leg., R.S., Ch. 1211 (S.B. 771), Sec. 2, eff. January 1, 2010.


§ 22.01. Rendition Generally (a) Except as provided by Chapter 24, a person shall
render for taxation all tangible personal property used for the production of
income that the person owns or that the person manages and controls as a
fiduciary on January 1. A rendition statement shall contain: (1) the name and
address of the property owner; (2) a description of the property by type or
category; (3) if the property is inventory, a description of each type of inventory
and a general estimate of the quantity of each type of inventory; (4) the physical
location or taxable situs of the property; and (5) the property owner's good
faith estimate of the market value of the property or, at the option of the
property owner, the historical cost when new and the year of acquisition of the
property.
   APPENDIX 3
LETTER FROM APPELLANT TO COURT
                                                                        JUNE 11,2013

AURORA DE LA GARZA                                                                        ··S.\   {:J
                                                                                       FILED~O'CLOCK_M
CLERK OF THE DISTICT COURTS                                                            AURORA DE LA GARZA. CLERK

OF CAMERON COUNTY, TEXAS                                                                      JUN 1 3 2013

974 E HARRISON ST

BROWNSVILLE,TX 78520

SUIT #2013-DCL-3455-D




 I have being out of business since 2008(copy ofthe state comptroller says 2009), but I have call before

to explain we were broke and going out of business, since 2008 we no longer rented on Boca Chica

Towers ,this the only address for business(2100 Boca Chica blvd suite 308),not 35 Cuba st which is my

residence and before I did not own anything I subcontracted services, so I didn't have equipment,

vehicles, etc .(Can check in the motor vehicle department),The office that we rented came with a desk

and the phone. A business was in 2100 Boca chica blvd suite 308 very ,very small lOft by 5ft, so just a

desk a chair and phone no computer. Nothing of value that can be appraised.


I went to the Appraisal district several times and made clear that I was subcontracting services, that I
didn't own anything and invited them to check nobody came, they just keep sending the appraisal value
which whatever numbers they figure out, but nobody listen I send the appraisal forms back but they
came back next year, so I didn't waste my time anymore on going to San Benito to the Appraisal district.

So to make things clear I went out of business, I don't have anything of that business no vehicles or
equipment, I don't have anything of value, the only thing I have is my home which I am paying my taxes
every year and I am current in 35 Cuba st, there is no business is just my residence where I live with my
family.

And I can't figure it out if being out of business since 2008, this people continue taxing you, it is sad and
waste of money from us tax payers that they don't even check with the State Comptroller if businesses



                      e end of this harassment and notify the district to clear my case




                                                                                                           14
               APPENDIX 4
 LETTER FROM COMPTROLLERS OFFICE STATING WHERE BUSINESS WAS LOCATED AND DATE
WAS CLOSED.
                    COMPTROLLER OF PUBLIC ACCOUNTS
                                              STATE OF TEXAS
                                               AUSTIN, 78774


                          BROWNSVILLE ENFORCEMENT OFFICE
                              1900 N EXPRESSWAY, STE C-1
                            BROWNSVILLE, TEXAS 78521-1563

                                          June 12, 2013




TO WHOM IT MAY CONCERN:

This is to confirm that Victor M. Quijano, with taxpayer number 32000548068, closed the
business known as Target Pest Control, located at 2100 Boca Chica Ste. 308, Brownsville, TX,
.78521, as of December 25, 2009.

If you should have any questions, please do not hesitate to call our office at (956)542-8426.




oU-
Alonzo Vidal
Enforcement Officer
Brownsville Enforcement Office - 2H25




                                                                                          an equal opportunity employer

                                                                                                   15
   APPENDIX 5
CERTIFY LETTER OF SUBCONTRACTOR
July 15,2009




WHOM IT MAY CONCERN;




I LEONARDO SCHWEBEL WORK FOR Mr.QUIJANO FROM 2005 TO 2008 WHEN IT WAS CLOSED, IN
BUSINESS NAME TARGET PEST CONTROL AS A SUBCONTRACTOR USING MY TRUCK AND EQUIPMENT TO
PERFORM WORK IN PEST CONTROL ,AND WAS THE ONLY WORKER THIS COMPANY HAD.

I AM EXEMPT OF TAX PROPERTY BECAUSE I USED MY VEHICLE A 96 MAZDA PICKUP FOR WORK AND
PERSONAL USED THAT WAS NOT INVOLVE IN THE PRODUCTION OF INCOME.(SEC.11.254 TEX TX CODE
ANN)

THE ADRESS WHERE BUSINESS WAS 2100 BOCA CHICA STE 308,BROWNSVILLE,TX, WHICH I ATIEND
PERSONALLY ANSWERING CALLS AND DOING SERVICES.

THE ONLY PROPERTY FROM MR. QUIJANO WAS A DESK AND A CHAIR, ALL THE OTHER IMPLEMENTS FOR
WORK WERE OF MY PROPERTY.(PLASTIC SPRAYER WORTH $15.00) AND INSECTICIDE AS NEEDED.




LEO SCHWEBEL




                                                   '''""''''
                                               ..'\t-"v    ,,,,',,,   JAQ
                                              />~~   ··· · ··:::-~           UHINE INFANTE
                                              ~ ...:.         ( @Notary Public. State ot Texa
                                                     · .. ,,·· •"'.,.-~
                                              -"'--''i··                My Com m1ss1on
                                                                                 · · Exp 1·res s
                                                  ,,, '" ' '"'          S I
                                          •        ''"""'''           ep ember 21, 2017